DETAILED ACTION
Claims 1 – 20 have been presented for examination. 
This office action is in response to submission of the application on 08/15/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over MLFlow Github repository (henceforth “MLFlow (Github)”) in view of Abadi et al. “TensorFlow: A System for Large-Scale Machine Learning” (henceforth “Abadi”).  MLFlow (Github) and Abadi are analogous art because they solve the same problem of training a model, and because they are in the same field of machine learning.

With regard to claim 1, MLFlow (Github) teaches a method, comprising:
receiving a definition of a model and a configuration of the model; setting up computations that the model will perform during training of the model based upon the definition and the configuration; inputting a batch of training data into the model for processing using the computations to train the model based upon hyper parameters specified in the configuration of the model (MLFlow (Github) sklearn_elasticnet_wine/train.py, Lines 44 – 66 a linear regression model is defined with specified hyperparameters (i.e. alpha and l1_ratio), and specified training data (i.e. train_x, train_y))
specifying summary statistics to be tracked during the training; wherein the summary statistics are tracked during the training; and outputting the summary statistics. (MLFlow (Github) tracking.rst, Page 5 desired metrics (e.g. value = 2*epoch) can be tracked during a machine learning program run (during the training), and the metrics can be displayed with graphs (outputting the summary statistics))
updating parameters of the model based upon a function corresponding to accuracy of the model processing the training data; and (MLFlow (Github) keras/train.py the model is fitted (updating parameters of the model based upon), where a specific loss function is specified that relates to the accuracy (based upon a function corresponding to accuracy) 
    PNG
    media_image1.png
    218
    410
    media_image1.png
    Greyscale
)

MLFlow (Github) does not appear to explicitly disclose: executing, on a processor of a computing device, instructions that cause the computing device to perform operations.

However Abadi teaches:
executing, on a processor of a computing device, instructions that cause the computing device to perform operations (Abadi Abstract a machine learning software framework is executed on one or more processors to perform desired steps “It maps the nodes of a dataflow graph across many machines in a cluster, and within a machine across multiple computational devices, including multicore CPUs, general-purpose GPUs, and custom-designed ASICs known as Tensor Processing Units (TPUs).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) with the implementation of a software machine learning framework on one or more processors disclosed by Abadi.  One of ordinary skill in the art would have been motivated to make this modification in order to train desired models (Abadi Abstract “TensorFlow supports a variety of applications, with a focus on training and inference on deep neural networks.”)

With regard to claim 12, MLFlow (Github) teaches performance of operations, the operations comprising:
receiving a definition of a model and a configuration of the model; setting up computations that the model will perform during training of the model based upon the definition and the configuration; inputting a batch of training data into the model for processing using the computations to train the model based upon hyper parameters specified in the configuration of the model, (MLFlow (Github) sklearn_elasticnet_wine/train.py, Lines 44 – 66 a linear regression model is defined with specified hyperparameters (i.e. alpha and l1_ratio), and specified training data (i.e. train_x, train_y))
specifying summary statistics to be tracked during the training; wherein the summary statistics are tracked during the training; and outputting the summary statistics (MLFlow (Github) tracking.rst, Page 5 desired metrics (e.g. value = 2*epoch) can be tracked during a machine learning program run (during the training), and the metrics can be displayed with graphs (outputting the summary statistics))
updating parameters of the model based upon a function corresponding to accuracy of the model processing the training data; (MLFlow (Github) keras/train.py the model is fitted (updating parameters of the model based upon), where a specific loss function is specified that relates to the accuracy (based upon a function corresponding to accuracy) 
    PNG
    media_image1.png
    218
    410
    media_image1.png
    Greyscale
)

MLFlow (Github) does not appear to explicitly disclose: a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations.

However Abadi teaches:
a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations. (Abadi Abstract a machine learning software framework is executed on one or more processors to perform desired steps “It maps the nodes of a dataflow graph across many machines in a cluster, and within a machine across multiple computational devices, including multicore CPUs, general-purpose GPUs, and custom-designed ASICs known as Tensor Processing Units (TPUs).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) with the implementation of a software machine learning framework on one or more processors disclosed by Abadi.  One of ordinary skill in the art would have been motivated to make this modification in order to train desired models (Abadi Abstract “TensorFlow supports a variety of applications, with a focus on training and inference on deep neural networks.”)

With regard to claim 18, MLFlow (Github) teaches operations comprising:
receiving a definition of a model and a configuration of the model; setting up computations that the model will perform during training of the model based upon the definition and configuration; inputting a batch of training data into the model for processing using the computations to train the model based upon hyper parameters specified in the configuration of the model (MLFlow (Github) sklearn_elasticnet_wine/train.py, Lines 44 – 66 a linear regression model is defined with specified hyperparameters (i.e. alpha and l1_ratio), and specified training data (i.e. train_x, train_y))
specifying summary statistics to be tracked during the training; wherein the summary statistics are tracked during the training; and outputting the summary statistics. (MLFlow (Github) tracking.rst, Page 5 desired metrics (e.g. value = 2*epoch) can be tracked during a machine learning program run (during the training), and the metrics can be displayed with graphs (outputting the summary statistics))
updating parameters of the model based upon a function corresponding to accuracy of the model processing the training data; (MLFlow (Github) keras/train.py the model is fitted (updating parameters of the model based upon), where a specific loss function is specified that relates to the accuracy (based upon a function corresponding to accuracy) 
    PNG
    media_image1.png
    218
    410
    media_image1.png
    Greyscale
)

MLFlow (Github) does not appear to explicitly disclose: a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations.

However Abadi teaches:
a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations. (Abadi Page 268 - 269 a machine learning framework (i.e. Torch) is executed in combination with memory “Torch … allows fine-grained control over the execution order and memory utilization, which enables power users to optimize the performance of their programs”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) with the implementation of a software machine learning framework on one or more processors disclosed by Abadi.  One of ordinary skill in the art would have been motivated to make this modification in order to train desired models (Abadi Abstract “TensorFlow supports a variety of applications, with a focus on training and inference on deep neural networks.”)

With regard to claim 10, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
wherein the parameters are updated to minimize a loss function as the function. (MLFlow (Github) keras/train.py the model has a loss function used during the fitting (i.e. training) 
    PNG
    media_image1.png
    218
    410
    media_image1.png
    Greyscale
)

With regard to claim 11, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
adding weights to the model based upon regularization information specified within the configuration. (MLFlow (Github) keras/train.py the model is built and fitted (adding weights to the model) with a specified amount of dropout (based upon regularization information specified with the configuration) 
    PNG
    media_image2.png
    340
    389
    media_image2.png
    Greyscale
)

With regard to claim 13, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 12, and does further teaches:
wherein the operations comprise assigning the computations across a plurality of processing units for execution. (Abadi Figure 5 and Page 274 a plurality of workers are relied upon to perform training computations in parallel “The simple synchronous version (Figure 5(b)) accumulates updates from all workers before applying them, but slow workers limit overall throughput.” 
    PNG
    media_image3.png
    138
    456
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of ___ with the distributed training disclosed by Abadi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve perform the model training at large scale (Abadi Abstract “It maps the nodes of a dataflow graph across many machines in a cluster, and within a machine across multiple computational devices, including multicore CPUs, general-purpose GPUs, and custom-designed ASICs known as Tensor Processing Units (TPUs).”)

With regard to claim 14, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 13, and further teaches:
wherein the operations comprise aggregating outputs from the plurality of processing units to determine an output of the model. (Abadi Figure 5 and Page 274, Right parameter server aggregates output from all the workers in synchronous replication during the training, wherein the outputs of the model implicitly depend on any training “The simple synchronous version (Figure 5(b)) accumulates updates from all workers before applying them, but slow workers limit overall throughput.”)

With regard to claim 15, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 12, and further teaches:
wherein the operations comprise tracking a number of steps performed by the computations of the model, a current value of a loss function as the function, a current value of a learning rate, and a training time as the summary statistics (MLFlow (Github) tracking.rst (MLFlow (Github) tracking.rst desired metrics (e.g. value = 2*epoch) can be tracked during a machine learning program run, including a training iteration number (number of steps performed), and each metric has a timestamp (a training time)) 
    PNG
    media_image4.png
    50
    1002
    media_image4.png
    Greyscale
)
a total training time. (MLFlow (Github) Page 15 total training time is a direct sum of individual training times and could be implemented as a metric in MLFlow with predictable results, or the mathematical equivalent of summing is the timestamp minus the start time which would be known to one of ordinary skill 
    PNG
    media_image5.png
    48
    253
    media_image5.png
    Greyscale
)

With regard to claim 16, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 12, and further teaches:
receiving an action definition of an action to perform upon the model; and executing the action as a script upon the model. (MLFlow (Github) keras/train.py Lines 68 – 76 model is evaluated (an action definition of an action to perform) after being fitted (i.e. after training is complete) and the model score is printed out, where the evaluating is specified in a script (executing the action as a script upon the model) 
    PNG
    media_image6.png
    189
    461
    media_image6.png
    Greyscale
)

With regard to claim 17, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 16, and further teaches:
wherein the action is to evaluate performance of the model during testing after the training is complete. (MLFlow (Github) keras/train.py Lines 68 – 76 model is evaluated after being fitted (evaluate performance after the training is complete) 
    PNG
    media_image6.png
    189
    461
    media_image6.png
    Greyscale
)

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over MLFlow (Github) in view of Abadi, and further in view of Peixeiro, M. “How to Improve a Neural Network WithRegularization” (henceforth “Peixeiro”).  MLFlow (Github), Abadi and Peixeiro are analogous art because they solve the same problem of training a model, and because they are in the same field of machine learning.

With regard to claim 2, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
wherein the summary statistics comprise (MLFlow (Github) tracking.rst any desired expression can be tracked as a metric)
a training loss function as the function used to update parameters of the model during the training, (MLFlow (Github) tracking.rst, Concepts “Each metric can be updated throughout the course of the run (for example, to track how your model's loss function is converging), and MLflow records and lets you visualize the metric's full history.”)
a learning rate (MLFlow (Github) MLProject, Lines 1 – 20 learning rate is specified as a hyperparameter during training 
    PNG
    media_image7.png
    268
    447
    media_image7.png
    Greyscale
)

MLFlow (Github) in view of Abadi does not appear to explicitly disclose: a value of regularization loss added to the parameters during training.

	However Peixeiro teaches:
a value of regularization loss added to the parameters during training, (Peixeiro (Medium) L2 regularization can be added to the cross-entropy loss function 7
    PNG
    media_image8.png
    370
    706
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the use of a regularization term in the loss function disclosed by Peixeiro.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the training (Peixeiro “Therefore, regularization is a common method to reduce overfitting and consequently improve the model’s performance”)

Claims 3 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MLFlow (Github) in view of Abadi, and further in view of floydhub Github repository (henceforth “floydhub (Github)”).  MLFlow (Github), Abadi and floydhub (Github) are analogous art because they solve the same problem of training a model, and because they are in the same field of machine learning.

With regard to claim 3, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
performing a plurality of training iterations to train the model using batches of the training data; and (MLFlow (Github) keras/train.py Lines 68 – 72 the model is fit with batch_size of training data over epochs)

MLFlow in view of Abadi does not appear to explicitly disclose: generating a checkpoint during the plurality of training iterations, wherein the checkpoint comprises progress of the model being trained during a training iteration.

	However floydhub (Github) teaches:
generating a checkpoint during the plurality of training iterations, wherein the checkpoint comprises progress of the model being trained during a training iteration. (floydhub (Github) “This repo contains the code to show how to save checkpoints during training and resume your experiments from them. We will show you how to perform it on Tensorflow, Keras and PyTorch.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the resumption of experiments with checkpoints disclosed by floydhub (Github).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the training (floydhub (Github) “Sometimes you want just to resume a particular state of the training for new experiments or try different things. That's why you need checkpoints!”)

With regard to claim 4, MLFlow (Github) in view of Abadi, and further in view of floydhub (Github) teaches all the elements of the parent claim 3, and further teaches:
restarting the training iteration using the checkpoint. (floydhub (Github) “This repo contains the code to show how to save checkpoints during training and resume your experiments from them. We will show you how to perform it on Tensorflow, Keras and PyTorch.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the resumption of experiments with checkpoints disclosed by floydhub (Github).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the training (floydhub (Github) “Sometimes you want just to resume a particular state of the training for new experiments or try different things. That's why you need checkpoints!”)

With regard to claim 5, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
generating a checkpoint based upon receiving an exit command during the training, wherein the checkpoint comprises progress of the model being trained, and (MLFlow (Github) pytorch/_pytorch_autolog.py Lines 241 – 251 a checkpoint is saved on a trained end (based upon receiving an exit command during the training), and where the data for the checkpoint comprises all the model metrics (comprises progress of the model being trained) 
    PNG
    media_image9.png
    218
    632
    media_image9.png
    Greyscale
)

MLFlow (Github) in view of Abadi does not appear to explicitly disclose: wherein the checkpoint is used to restart the training of the model from the checkpoint.

However floydhub (Github) teaches:
wherein the checkpoint is used to restart the training of the model from the checkpoint. (floydhub (Github) “This repo contains the code to show how to save checkpoints during training and resume your experiments from them. We will show you how to perform it on Tensorflow, Keras and PyTorch.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the resumption of experiments with checkpoints disclosed by floydhub (Github).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the training (floydhub (Github) “Sometimes you want just to resume a particular state of the training for new experiments or try different things. That's why you need checkpoints!”)

With regard to claim 9, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
performing a plurality of training iterations to train the model using batches of the training data; and (MLFlow (Github) keras/train.py Lines 68 – 72 the model is fit with batch_size of training data over epochs)

MLFlow (Github) in view of Abadi does not appear to explicitly disclose: periodically saving current values of the parameters during the training iterations.

	However floydhub (Github) teaches:
periodically saving current values of the parameters during the training iterations. (floydhub (Github) “This repo contains the code to show how to save checkpoints during training and resume your experiments from them. We will show you how to perform it on Tensorflow, Keras and PyTorch.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the resumption of experiments with checkpoints disclosed by floydhub (Github).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the training (floydhub (Github) “Sometimes you want just to resume a particular state of the training for new experiments or try different things. That's why you need checkpoints!”)

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over MLFlow (Github) in view of Abadi, and further in view of Papper, M. “Debugging Tensorflow” (henceforth “Papper”).  MLFlow (Github), Abadi and Papper are analogous art because they solve the same problem of training a model, and because they are in the same field of machine learning.

With regard to claim 6, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: entering into a debug mode during the training based upon the configuration indicating that the debug mode is to be activated.

However Papper teaches:
entering into a debug mode during the training based upon the configuration indicating that the debug mode is to be activated. (Papper training iterations can be stepped through while performing a debugging “Besides enabling you to output statistics, values, images and more, another exciting option in Tensorboard is that you can use it as a graphical debugging tool as well.” 
    PNG
    media_image10.png
    489
    791
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the framework for debugging Tensorflow disclosed by Papper.  One of ordinary skill in the art would have been motivated to make this modification in order to debugging training iterations (Papper “iterate through your loop … Debug view in Tensorboard”).

Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over MLFlow (Github) in view of Abadi, and further in view of Ruede, R. “Backchannel Prediction for Conversational Speech Using Recurrent Neural Networks” (henceforth “Ruede (Thesis)”), and further in view of tf-imagenet Github repository (henceforth “tf-imagenet (Github)”).  MLFlow (Github), Abadi, Ruede (Thesis) and tf-imagenet (Githubt) are analogous art because they solve the same problem of training a model, and because they are in the same field of machine learning.

With regard to claim 7, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
a record of the model, the configuration of the model, checkpoints created during the training, a training batch size, an initial learning rate value, a decay learning rate, and parameters of the model (MLFlow (Github) pytorch/_pytorch_autolog.py Lines 241 – 251 a checkpoint is saved, and where the data for the checkpoint comprises all the model metrics 
    PNG
    media_image9.png
    218
    632
    media_image9.png
    Greyscale
, and hyperparam/MLproject default batch_size, learning rate are recorded, and other parameters of the model training such as momentum 
    PNG
    media_image7.png
    268
    447
    media_image7.png
    Greyscale
, and keras/train.py Lines 56 – 62 specific configuration of model is recorded (a record of the model, the configuration of the model) 
    PNG
    media_image11.png
    152
    418
    media_image11.png
    Greyscale
, and flower_classifier/train.py Lines 205 - 208 weight decay is specified and recorded 
    PNG
    media_image12.png
    80
    677
    media_image12.png
    Greyscale
)

MLFlow (Github) in view of Abadi does not appear to explicitly disclose: that the various elements are saved into a structure having a serialized machine readable format.

	However Ruede (Thesis) teaches:
saving a record of the model, the configuration of the model, a training batch size, an initial learning rate value, a decay learning rate, and parameters of the model into a structure having serialized machine readable format. (Ruede (Thesis) Page 33 different versions of the model and desired configuration/outputs are saved in a git repository (machine readable format), where each version is accessible using different tags (serialized) “We implemented a small learning toolkit on top of Lasagne that reads the extraction and training configuration from a JSON file and outputs the training history as JSON. We used git to track the changes and git tags so every extraction and training output had the exact state of the code attached.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the saving of desired machine learning training data to a git repository disclosed by Ruede (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to track desired values from a learning and training execution (Ruede (Thesis) Page 33)

MLFlow (Github) in view of Abadi, and further in view of Ruede (Thesis) does not appear to explicitly disclose: that checkpoints created during the training are saved.

However tf-imagenet (Github) teaches:
saving a record of checkpoints created during the training into a structure having serialized machine readable format (tf-imagenet (Github) checkpoints/mobilenets a plurality of checkpoints are saved in a git repository using Git Large File Storage 
    PNG
    media_image13.png
    116
    246
    media_image13.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi, and further in view of Ruede (Thesis) with the saving of a plurality of checkpoints to a git repository disclosed by tf-imagenet (Github).  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate desired checkpoints from a learning and training execution (tf-imagenet (Github) “To evaluate a checkpoint, simply use the eval.py script as following”).

With regard to claim 8, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 1, and further teaches:
a record of the model, the configuration of the model, checkpoints created during the training, a training batch size, an initial learning rate value, a decay learning rate, and parameters of the model (MLFlow (Github) pytorch/_pytorch_autolog.py Lines 241 – 251 a checkpoint is saved, and where the data for the checkpoint comprises all the model metrics 
    PNG
    media_image9.png
    218
    632
    media_image9.png
    Greyscale
, and hyperparam/MLproject default batch_size, learning rate are recorded, and other parameters of the model training such as momentum 
    PNG
    media_image7.png
    268
    447
    media_image7.png
    Greyscale
, and keras/train.py Lines 56 – 62 specific configuration of model is recorded (a record of the model, the configuration of the model) 
    PNG
    media_image11.png
    152
    418
    media_image11.png
    Greyscale
, and flower_classifier/train.py Lines 205 - 208 weight decay is specified and recorded 
    PNG
    media_image12.png
    80
    677
    media_image12.png
    Greyscale
)

MLFlow (Github) in view of Abadi does not appear to explicitly disclose: that the various elements are saved into a structure having a textual human readable format.

	However Ruede (Thesis) teaches:
saving a record of the model, the configuration of the model, a training batch size, an initial learning rate value, a decay learning rate, and parameters of the model into a structure having human readable format. (Ruede (Thesis) Page 33 different versions of the model and desired configuration/outputs are saved in a git repository as a JSON file (human readable format), where each version is accessible using different tags “We implemented a small learning toolkit on top of Lasagne that reads the extraction and training configuration from a JSON file and outputs the training history as JSON. We used git to track the changes and git tags so every extraction and training output had the exact state of the code attached.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the saving of desired machine learning training data to a git repository disclosed by Ruede (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to track desired values from a learning and training execution (Ruede (Thesis) Page 33)

MLFlow (Github) in view of Abadi, and further in view of Ruede (Thesis) does not appear to explicitly disclose: that checkpoints created during the training are saved.

However tf-imagenet (Github) teaches:
saving a record of checkpoints created during the training into a structure having a human readable format (tf-imagenet (Github) checkpoints/mobilenets a list of the available checkpoints are viewable (a record of checkpoints having human readable format) and accessible from a git repository using Git Large File Storage 
    PNG
    media_image13.png
    116
    246
    media_image13.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi, and further in view of Ruede (Thesis) with the saving of a plurality of checkpoints to a git repository disclosed by tf-imagenet (Github).  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate desired checkpoints from a learning and training execution (tf-imagenet (Github) “To evaluate a checkpoint, simply use the eval.py script as following”).

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over MLFlow (Github) in view of Abadi, and further in view of Butt et al. (US 2018/0157939) (henceforth “Butt (939)”).  MLFlow (Github), Abadi and Butt (939) are analogous art because they solve the same problem of training a model, and because they are in the same field of machine learning.

With regard to claim 19, MLFlow (Github) in view of Abadi teaches all the elements of the parent claim 18, and does not appear to explicitly disclose wherein the operations comprise: inputting pairs of images from the training data into the model during training of the model to train the model to identify images having a similar characteristic as an input image, wherein a pair of images comprises images having a same characteristic; and updating the parameters of the model to minimize a loss function as the function based upon an accuracy of the model to identify images having similar characteristics during the training.

However Butt (939) teaches:
inputting pairs of images from the training data into the model during training of the model to train the model to identify images having a similar characteristic as an input image, wherein a pair of images comprises images having a same characteristic; and (Butt (939) Paragraph 119 - 120 a CNN is trained based on pairs of images that are either similar or dissimilar (pairs of images having a same characteristic), said CNN useful for identifying “close” or “far” images (to train the model to identify images having a similar characteristic as an input image) “The neural networks are trained in such manner that the feature vectors they compute for images are close ( low Euclidian distance ) for similar images and far ( high Euclidian distance ) for dissimilar images … The CNN may be trained using training datasets containing millions of pairs of similar and dissimilar images . The CNN , for example , is a Siamese network architecture trained with a contrastive loss function to train the neural networks.”)
updating the parameters of the model to minimize a loss function as the function based upon an accuracy of the model to identify images having similar characteristics during the training. (Butt (939) Paragraph 120 - 121 the model is trained using a contrastive loss function to identify similar/dissimilar image pairs “The CNN , for example , is a Siamese network architecture trained with a contrastive loss function to train the neural networks … Contrastive loss function is used as the objective function . This function is defined such that it takes high values when it the current trained model is less accurate ( assigns high distance to similar pairs , or low distance to dissimilar pairs ) , and low values when the current trained model is more accurate ( assigns low distance to similar pairs , and high distance to dissimilar pairs ) .”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the training of a CNN model to identify similar pairs of images disclosed by Butt (939).  One of ordinary skill in the art would have been motivated to make this modification in order to train and use the model in a system (Butt (939)“ The Process 408 deploys a trained model in what is known as batch learning where all of the training is done before it is used in the appearance search system”)

With regard to claim 20, MLFlow (Github) in view of Abadi, and further in view of Butt (939) teaches all the elements of the parent claim 18, and further teaches wherein the operations comprise:
inputting a query image into the model, wherein the model computes an embedding vector representing characteristics of the query image; controlling the model to compare the embedding vector with embedding vectors of images to rank the images according to similarity of the images to the query image; and returning one or more of the images as query results for the query image based upon ranks of the one or more images. (Butt (939) Figure 6 and Paragraph 119 “In order to retrieve relevant images , the feature vector of the query image is compared with the feature vectors of the images in the database 414 . The search results may be shown by ascending order of their distance ( value between 0 and 1 ) to the query image ” 
    PNG
    media_image14.png
    459
    485
    media_image14.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the framework for keeping track of metrics during machine learning model training disclosed by MLFlow (Github) in view of Abadi with the using a trained CNN model to identify similar pairs of a query image disclosed by Butt (939).  One of ordinary skill in the art would have been motivated to make this modification in order to train and use the model in a system (Butt (939)“ The Process 408 deploys a trained model in what is known as batch learning where all of the training is done before it is used in the appearance search system”)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore, the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148